Case: 1:19-cr-00229-SO Doc #:1 Filed: 04/09/19 1of1. PagelID# 1

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF OHIO

 

  

 

 

EASTERN DIVISION
UNITED STATES OF AMERICA, ) INDICTMENT
)
Plaintiff, )
Vv. )
MICHAEL DAVID MILLER, ) Lo kt C Ri
) CASENO.
Defendant. ) Title 18, United States Code,
COUNT 1

(Transmission of Threat in Interstate Commerce, 18 U.S.C. § 875(c))
The Grand Jury charges:

On or about August 3, 2018, in the Northern District of Ohio, Eastern Division, and
elsewhere, Defendant MICHAEL DAVID MILLER, did knowingly and willfully transmit in
interstate commerce a communication containing a threat to injure the person of another, to wit:
Defendant used a cellular telephone in Colorado to communicate a threat to a judicial official in

Cleveland, Ohio, in violation of Title 18, United States Code, Section 875(c).

A TRUE BILL.

Original document - Signatures on file with the Clerk of Courts, pursuant to the E-Government

Act of 2002.
